     Case 2:19-cv-01108-MCE-AC Document 50 Filed 03/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DAVID ARNOLD RODRIGUEZ,                               2:19-cv-1108 MCE AC P
12
                                            Plaintiff, [PROPOSED] ORDER
13
                     v.
14

15   N. ALBONICO, et al.,
16                                       Defendants.
17

18            Good cause appearing, Defendants’ request to modify the scheduling order is

19   GRANTED. Defendants shall take Plaintiff’s deposition within forty-five days of the date of this

20   order.

21            IT IS SO ORDERED.

22   DATED: March 18, 2021

23

24

25

26

27

28
                                                       1
                                                                   [Proposed] Order (2:19-cv-01108 MCE AC)
